Day, J.
n ERAOTiaEin the Supreme court: ohjectiouto depositions. I. The plaintiff took his own deposition to be used in his own behalf. At the time of taking the deposition, the defendant filed with the notary public taking the •' r ° same written exceptions to the questions and J n answers, on the ground that they were incompetent under section 3639 of the Code, one of the defendants being the administrator of a deceased person. It does not appear that' these objections were ever called to the attention of the court, nor that he passed upon them. No question arises upon the admissibility of this deposition for our determination. Code, sections 3751-2-3.
II. Under the first count of the petition the court found as facts, that on the 28th day of September, 1871, the defendant, the Cass County Bank, was the owner of two promissory notes executed by one J. A. Tenny to Ed. Hoch & Son, each for $2,018.98, and that the debt for which said notes were given was in fact the debt of John Neimeyer, and that there is now due from plaintiff thereon the sum of $1,353.78.
The only question which arises on plaintiff’s appeal is one of fact, viz: Were the notes above named given for a debt of John Neimeyer? ■
No useful purpose would be subserved by a review of the *128testimony. We have examined it with care, and we feel satisfied that the finding of the court is sustained by the evidence.
III. The only question which arises upon the defendants’ appeal is, whether Neimeyer and Tenny were joint owners of the hotel property and Tenny conveyed his interest therein to defendants, in satisfaction of debts which he owed them. Upon this bi’anch of the case the finding of the court is fully sustained by the testimony.
Upon both appeals the judgment is
Affirmed.